                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




DASA Y L. HOLLINQUEST,                                    No.: 2:18-cv-01840-AC

                      Plaintiff,                          ORDER

       v.

S. SUH, Chaplain; B. CAIN, Superintendent;
S. TOTH, Chaplain; S. YOUNG, Assistant
Administrator Religious Services; DENNIS
HOLMES, Administrator Religious Services;
and S. MECHAM, Executive Assistant,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation [ECF 32] on March 23,

2020, in which he recommends that the Court grant in part and deny in part Defendants’ Motion

for Summary Judgment [ECF 22]. The matter is now before me pursuant to 28 U.S.C.

§ 636(b)(1) and Federal Rule of Civil Procedure 72(b).



1 - ORDER
           Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                          CONCLUSION

           The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [ECF 32].

Accordingly, Defendants’ Motion for Summary Judgment [ECF 22] is granted in part and denied

in part.

           IT IS SO ORDERED.



           DATED: ___________________________.
                         April 8, 2020




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
